Citation Nr: 0118249	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO granted an increased 30 percent rating for a right 
ankle disorder and denied entitlement to SMC based on loss of 
use of the right foot.  Following that decision, the veteran 
withdrew his ongoing appeal concerning entitlement to an 
increased rating for a right ankle disorder and filed a 
notice of disagreement with the denial of entitlement to SMC 
based on loss of use of the right foot.  The SMC issue was 
thereafter the subject of a statement of the case and a 
timely appeal.  The veteran requested a hearing before a 
member of the Board in Washington, D.C., in his statement on 
appeal.  The veteran failed to appear for his scheduled Board 
hearing in June 2001.


FINDING OF FACT

The veteran's right ankle is completely ankylosed with 
extensive swelling and tenderness around the entire ankle 
joint capsule; the medical evidence establishes that the 
remaining function of the foot is no better than would be 
served by amputation and prosthesis.


CONCLUSION OF LAW

The criteria for an award of SMC for loss of use of the right 
foot are met.  38 U.S.C.A. §§ 1114(k), (West 1991& 
Supp.2000), Veterans Claims Assistance Act, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the record reflects 
that the requirements of this new law have been satisfied 
with respect to the veteran's claim for SMC, and a decision 
may be entered with respect to that issue without referring 
the case to the RO for its consideration of the implication 
of the new law.  In this regard, the Board observes the 
veteran has been informed of that evidence which would be 
necessary to substantiate his claim.  The record also 
includes the report of examination conducted for VA purposes 
and the veteran's relevant treatment records.  There have 
been no assertions by either the veteran or his 
representative that additional relevant records are 
available.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
that no further development in this regard is required.

The criteria for entitlement to monthly compensation based on 
loss of use of a foot are set forth in the provisions of 
38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2000).  These provide that loss of use of a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Likewise, complete paralysis of 
the external popliteal nerve (common peroneal) and 
consequent, footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.

The evidence in this case includes a medical report from 
Jeffrey T. Brodie, M.D., an orthopedic specialist who has 
treated the veteran.  In February 2000, the veteran was 
referred for a second opinion regarding his right ankle 
disability.  The veteran reported a history of an open 
fracture of his right ankle in 1969 in service.  He reported 
increasingly debilitating pain and reduced function of the 
right ankle over the last twenty years.  The veteran 
indicated that he had unsuccessfully tried shoewear 
modification and arch support and physical therapy in an 
effort to increase his range of motion.  He related that it 
takes at least 30 minutes in the morning just to get his 
ankle loose enough to ambulate comfortably, but he has severe 
pain throughout the day.  On examination, the veteran was 
noted to have essentially a completely ankylosed ankle.  He 
had virtually no range of motion of the right ankle; any 
dorsiflexion or plantar flexion of the ankle was just a 
toggle and the remainder of motion was through the veteran's 
transverse tarsal joints and not his right ankle.  The 
veteran also had an absolutely rigid subtalar joint that was 
not even reducible to the neutral position.  Any attempts at 
motion of the right ankle were reported to cause significant 
pain and crepitus.  There was extensive swelling and 
tenderness diffusely around the entire ankle joint capsule 
and also into the sinus tarsi region of the subtalar joint.  
X-rays of the foot and ankle were obtained and revealed 
extensive arthrosis of the ankle joint with osteophytes and 
heterotopic bone.  The veteran had a complete joint space 
collapse on the lateral half of the joint with extensive 
anterior and posterior osteophytes which effectively 
eliminated any dorsiflexion at the ankle.  Dr. Brodie 
commented that the veteran had marked disability of his right 
ankle, demonstrated by complete ankylosis of the joint, 
severe arthritis, and the rigidity of the subtalar joint.  
From a treatment standpoint, it was indicated that the 
veteran's only remaining option would be a custom brace that 
would only provide short-term symptomatic relief.  He 
suggested that surgery would likely be required in the future 
consisting of a fusion of both the subtalar and ankle joints 
to bring the foot back into a more neutral position.  
However, this procedure would result in a potential for knee 
and low back problems from a functional standpoint.

The veteran was seen for a VA examination in March 2000.  The 
VA examiner reviewed the claims folder, including the private 
medical opinion from Dr. Brodie, the veteran's treating 
physician.  The VA examiner specifically indicated that the 
report from Dr. Brodie was unbelievably accurate and 
detailed; he stated that he was in complete agreement with 
the findings of Dr. Brodie and had no argument with any part 
of Dr. Brodie's report.

On examination, the examiner reported that the clinical 
findings were essentially the same as had been recorded by 
Dr. Brodie in February 2000.  The right ankle itself was 
completely ankylosed.  The demonstrated dorsiflexion and 
plantar flexion were attributed to the transverse tarsal 
joints and not to the right ankle.  The veteran complained of 
stiffness in the ankle in the morning and after sitting for a 
period of time.  The ankle is difficult to move and painful; 
he does better after the foot is warmed up and he moves 
around a bit.  With respect to the question regarding what 
function remains in the right ankle, the examiner stated that 
the veteran has close to zero function.  There is no function 
with respect to movement of the right ankle and the only 
remaining function was compared to a peg leg, in that he is 
able to stand for a period of time.  The veteran was observed 
to walk with a limp and was quite stiff.  The diagnostic 
impression was degenerative disease of the right ankle and 
foot with dramatic arthritis, severe impairment, and almost 
total loss of function.

On the foregoing record, the Board must observe that there is 
no specific medical opinion showing that the function 
remaining in the veteran's right foot would be essentially 
the same as that of an amputation stump below the knee with 
the use of a suitable prosthetic appliance.  At the same 
time, however, both Dr. Brodie and the VA examiner have 
indicated that the veteran has essentially no remaining 
function in the right ankle.  The veteran has been found to 
require a brace for his right ankle at the very least, and 
the VA examiner stated in his report that the only remaining 
function of the veteran's right ankle is comparable to a peg 
leg in that he is able to stand on it for some period of 
time.

Having reviewed the record, the Board concludes that the 
particular facts of this case warrant a finding that no 
effective function of the right foot remains other than that 
which would be equally well accomplished by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  As such, entitlement to SMC 
for loss of use of the right foot is warranted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to SMC based on loss of use of 
the right foot is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

